 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   KELLY A. SAMSON, State Bar No. 266927
     Acting Supervising Deputy Attorney General
 3   ARTHUR B. MARK III, State Bar No. 220865
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7345
 6    Fax: (916) 324-5205
      E-mail: Arthur.Mark@doj.ca.gov
 7   Attorneys for Defendant
     A. Toralba
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                         SACRAMENTO DIVISION
11

12

13   JOSEPH LEON McDANIEL,                                  2:19-cv-01136 JAM KJN P

14                                           Plaintiff, STIPULATION AND [PROPOSED]
                                                        ORDER EXTENDING TIME FOR
15                  v.                                  DEFENDANT TORALBA TO RESPOND
                                                        TO PLAINTIFF’S COMPLAINT
16
     JOE LIZARRAGA, et al.,                                 Judge:  The Honorable Kendall J.
17                                                                  Newman
                                          Defendants. Trial Date:   None set
18                                                    Action Filed: June 20, 2019

19
                                                  STIPULATION
20
21         The parties, by and through their attorneys of record, hereby stipulate:

22         1.    Defendant Toralba was served with a summons and complaint via substituted service

23   on or about November 12, 2019.

24         2.    Defendant’s counsel requires additional time to confer with his client and to prepare a

25   file a response to the complaint.

26         3.    Accordingly, the parties stipulate that Defendant shall have to and including January

27   3, 2020 to file her response to Plaintiff’s complaint.

28
                                                        1
                                             Stip. and Order re: Toralba Ext. to Respond (2:19-cv-01136 JAM KJN)
 1
     Dated: December 6, 2019                  Respectfully submitted,
 2
                                              XAVIER BECERRA
 3                                            Attorney General of California
                                              KELLY A. SAMSON
 4                                            Acting Supervising Deputy Attorney General

 5

 6                                            /s/ Arthur B. Mark III
                                              ARTHUR B. MARK III
 7                                            Deputy Attorney General
                                              Attorneys for Defendant
 8                                            A. Toralba

 9

10                                            LAW OFFICES OF CHARLES KELLY KILGORE

11
                                              /s/ Charles Kelly Kilgore
12                                            CHARLES KELLY KILGORE
                                              Attorney for Plaintiff
13                                            Joseph L. McDaniel

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
                               Stip. and Order re: Toralba Ext. to Respond (2:19-cv-01136 JAM KJN)
 1                                               ORDER

 2         The parties having stipulated to extend the time in which Defendant Toralba may respond

 3   to the complaint and good cause appearing, IT IS HEREBY ORDERED that:

 4         1. The stipulation (ECF No. 9) is GRANTED.

 5         2. Defendant Toralba shall respond to the complaint on or before January 3, 2020.

 6   Dated: December 11, 2019

 7

 8

 9

10
     /mcda1136.eot2
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
                                          Stip. and Order re: Toralba Ext. to Respond (2:19-cv-01136 JAM KJN)
